DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liljenberg (US Pat. No. 2,817,457).
Liljenberg discloses the invention as claimed where:  10 are first and second wheels; 30 is a handle; 24 is a shaft; 3 is a housing and 28 is a fixed stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg.
Liljenberg discloses the invention substantially as claimed.  However, Liljenberg does not disclose the location or shape of the fixed stand as claimed. Furthermore, Liljenberg does not disclose the wheel shape as clamed.  The shape and the location of the claimed stand are obvious functional equivalents of the stand taught by Liljenberg.   The wheel shape is an obvious functional equivalent of the wheel taught by Liljenberg. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use any of these features in combination with the Liljenberg device based on user and/or end-user preferences.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liljenberg in view of Nepil (US Pat. No. 8,479,407).
Liljenberg discloses the invention substantially as claimed.  However, Liljenberg does not disclose the counter, the function button or the display as claimed. Nepil discloses a counter, a function button and a display for the purpose of measuring distance with a two-wheeled device (see FIG 1, and col. 2, ll. 53-58).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the counter, the function button and the display of Nepil in combination with the Liljenberg device for the purpose of measuring distance with the Liljenberg device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G. BRADLEY BENNETT whose telephone number is 571.272.2237. The examiner can normally be reached M-TH, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571.272.2388. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.



/GEORGE B BENNETT/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        

gbb
24 MAY 2022